                    Case 3:19-cv-01025-WHO Document 9 Filed 03/26/19 Page 1 of 2


  AO440(Rev,0£Mfi2) SuBjinaos Jn ^ CivB Acikut


                                      United States District Court
                                                                  far the

                                                     NMCi




                            Plmttijjisi
                                 V.                                         Civil Action NQ.t^-CV'dKfeS-SVK
                              Vaive(;or|}orailon




                                                 SUmiONS IN A CIVIL ACTION
Tot(DefrndoRt's name andaddresjs. /aive corpora^bn
                                       OWO NE 4tti St Ste 500, B^ilevtie, WA 98004-5853
                                      l^havtour Intefactlve
                                      >00-6666 St Urbaln St, Montreal. QC H2S 3H1,Canada



          A lawsuit has been filed against you,

    *1.             ^        after service of this summons on you (not counting the day you received it) — or 60 days if you
                            ^ United Stales agency,or an officer or employee of the United States described in Fed. R. Civ.
 I Federal
the r- J . Rules
           2*^ ol"TCivil                          plainiifr nn Buswftr la flw nttsirlu^l rnmphiinf or « mnrmn imdftr Riil^ 17. nf
whc»e name and address aie: ^w>ne«5 cifCiO'
                                      iandoaa, OA.
                                      15127




Ynn «iv5must file your
You also            *«spond.
                       answerjudgment
                              or motionbywith
                                          default will be entered against you for the relief demanded in the compbint.
                                              the court.



                                                                             CLERK OF COURT


Date:
   [
                                                                                       StgnaiHre »/Clerk t*r ITepaty Clerk
Case 3:19-cv-01025-WHO Document 9 Filed 03/26/19 Page 2 of 2
